DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that the claims are product claims – directed to a “display film.” As such, the invention is defined by its structure. Applicant has chosen to specific elements of the invention in terms of properties of the elements, as determined by testing performed by Applicant. This is not, in and of itself, improper, but Examiner notes that absent evidence to the contrary (evidence as distinguished from unsupported attorney argument) these claimed properties are interpreted as being a product of the disclosed materials. The claiming of an unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Id. at 1255 (emphasis added).
This is to say that Applicant’s claiming of these properties is interpreted as having a scope encompassing materials disclosed in the spec. Applicant cannot claim to have invented any more than those materials which are disclosed. On the other hand, Applicant cannot argue (absent persuasive rebuttal evidence) that prior art references disclosing the same materials as those disclosed by Applicant do not teach the properties set forth in these limitations.
For example, in claim 1 Applicant claims the transparent energy dissipation layer in terms of its glass transition temperature, its Tan Delta peak value, and its Young’s Modulus over a specific temperature range. Without the benefit of being able to test every layer and material disclosed in every relevant prior art reference, the scope of these limitations is constrained to that which is disclosed by Applicant’s specification, and furthermore be given its broadest reasonable interpretation.
Thus, while Table 1 and Table 2 provide the specific materials which are mixed to create the claimed layers and the particular mixtures used to formulate the claimed layers, the broadest reasonable interpretation of the limitation, for the purposes of examination, extends to the broader discussion of the layer materials set forth in the specification. Paragraphs 0045-0046 of Applicant’s specification suggest that this layer is a cross-linked polyurethane formed by reacting polyol and isocyante. Paragraph 0052 further clarifies that to result in the claimed glass transition temperatures, isocyanates based on HDI are “preferred.” However, it is notable that the specification does not seem to indicate that this is required to result in the claimed property, nor does the specification provide any information whatsoever as to what structural/chemical properties of the material or the process of making leads to the claimed Young’s Modulus properties. As such, under the broadest reasonable interpretation in view of the specification, the limitations regarding the demonstrated properties of the transparent energy dissipation layer will be interpreted to mean that the transparent energy dissipation layer comprises a cross-linked polyurethane formed by reacting polyol and isocyanate.
Examiner further notes that this interpretation extends to other layers that are claimed in terms of specific properties as well, including claims related to the adhesive layer and the coupling layer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-10, 14-17, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1) and Yamashita et al. (U.S. Pub. No. 2016/0312363 A1).
Regarding claim 1, Kim discloses a display film comprising:
a transparent glass layer (FIG. 1: 102, see paragraph 0013) having a thickness of 250 micrometers or less (see paragraph 0021); and
a transparent energy dissipation layer fixed to the transparent glass layer comprising polyurethane (FIG. 1: 106, see paragraph 0013 and paragraph 0042; Kim discloses layer 106 may be polyurethane which Applicant discloses as a material that can be used as an energy dissipation layer).
Kim is silent in regards to a cross-linked polyurethane having glass transition temperature of 27 degrees C or less and a Tan Delta Peak value of 0.5 or greater, or from 1 to 2, and a Young's Modulus (E') greater than 0.9 MPa over a temperature range of -40 degrees C to 70 degrees C.
Houghtaling discloses an optical film comprising a cross-linked polyurethane (see paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Houghtaling to the teachings of Kim such that the layer of Kim is formed of the material of Houghtaling. The motivation to do so is that the material of Houghtaling provides antiglare effects (see paragraph 015). Additionally, the selection of the known material from Houghtaling for its intended use an optical film for a display device would have been obvious to one of ordinary skill in the art. Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Houghtaling further discloses that the cross-linked polyurethane is derived from reacting polyol and isocyanate (see paragraph 0017). Thus, under the broadest reasonable interpretation discussed above, Kim, as modified to include the material of Houghtaling, discloses the claimed properties of glass transition temperature, Tan Delta peak and Young’s Modulus. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). 
The combination does not explicitly disclose a haze of 2.0% or less. However, this measure represents a property of the film resultant from the materials and processes used to create the film. Thus, under the broadest reasonable interpretation discussed above, Kim, as modified to include the material of Houghtaling, discloses the claimed haze property. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). It would have been obvious to ensure that the haze value is within this range so as to enable transmission of more light (see Yamashita paragraph 0033). 
Furthermore, Yamashita discloses a haze of less than 5%, which is a general condition of the haze property and a range that overlaps Applicant’s claimed range (see paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamashita to the teachings of the combination so as to minimize the haze and ensure the haze is within the claimed range so as to enable transmission of more light (see paragraph 0033). 
Additionally, or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Yamashita to form the film to have a haze property within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the haze and arrive at the claimed limitation. The motivation to so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Examiner notes that one of ordinary skill in the art would appreciate that solutions to one problem (i.e. haze) may have corresponding effects on other properties of the device, but “optimization” as a problem-solving solution allows one of ordinary skill in the art to arrive at the best overall solution, retaining the other claimed properties as well. 
Regarding claim 3, Kim, as previously modified by Houghtaling, discloses the transparent energy dissipation layer comprises a cross-linked polyurethane acrylate layer (see paragraph 0017).
Regarding claim 4, Kim, as previously modified by Houghtaling, discloses the transparent energy dissipation layer has a glass transition temperature of 10 degrees Celsius or less (under the BRI discussed above, this property arises from the material taught by Houghtaling). 
Regarding claim 5, Kim discloses the transparent energy dissipation layer has a thickness in a range from 10 to 100 micron. This overlaps Applicant's claimed range of between 20 and 200 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings Kim to arrive at the claimed thickness because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Kim discloses the transparent energy dissipation layer is directly fixed to the transparent glass layer (FIG. 1: 106 directly on 102).
Regarding claim 7, Kim discloses the transparent energy dissipation layer is fixed to the transparent glass layer by an intermediate adhesive layer (see paragraph 0013; 106 may be laminated onto 102 using OCA).
Regarding claim 9, Kim discloses a protective layer fixed to the transparent glass layer, and the transparent glass layer separates the transparent energy dissipation layer from the protective glass layer (FIG. 1: 104, see paragraph 0013).
Regarding claim 10, Kim discloses an optically clear adhesive layer separating the protective layer from the transparent glass layer (see paragraph 0013, 104 may be attached to 102 using OCA).
Regarding claim 14, Kim is silent in regard to visible light transmission of 85% or greater.
Yamashita discloses visible light transmission of 85% or greater (see paragraph 0033). It would have been obvious apply the teachings of Yamashita to the teachings of Kim so as to enable transmission of more light (see Yamashita paragraph 0033). 
Regarding claim 15, Kim discloses the protective layer comprises nanoparticles (see paragraph 0017, 104 may comprise nanoparticles) and has a thickness in a range from 10 to 100 micron. This overlaps Applicant's claimed range of between 2 and 30 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings Kim to arrive at the claimed thickness because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 16, Kim discloses the display film has a thickness in a range of 40 to 300 micrometers (FIG. 1: 102/104/106 see paragraph 0021 and paragraph 0031).
Regarding claim 17, Kim discloses a display film comprising:
a transparent glass layer (FIG. 1: 102, see paragraph 0013) having a thickness of 250 micrometers or less (see paragraph 0021); and
a transparent energy dissipation layer fixed to the transparent glass layer comprising a polyurethane (FIG. 1: 106, see paragraph 0013 and paragraph 0042; Kim discloses layer 106 may be polyurethane which Applicant discloses as a material that can be used as an energy dissipation layer); and
a protective layer fixed to the transparent glass layer, and the transparent glass layer separates the transparent energy dissipation layer from the protective glass layer (FIG. 1: 104, see paragraph 0013).
Kim is silent in regards to a cross-linked polyurethane, and a glass transition temperature of 27 degrees C or less and a Tan Delta Peak value of 0.5 or greater, or from 1 to 2, and a Young's Modulus (E') greater than 0.9 MPa over a temperature range of -40 degrees C to 70 degrees C.
Houghtaling discloses an optical film comprising a cross-linked polyurethane (see paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Houghtaling to the teachings of Kim such that the layer of Kim is formed of the material of Houghtaling. The motivation to do so is that the material of Houghtaling provides antiglare effects (see paragraph 015). Additionally, the selection of the known material from Houghtaling for its intended use an optical film for a display device would have been obvious to one of ordinary skill in the art. Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Houghtaling further discloses that the cross-linked polyurethane is derived from reacting polyol and isocyanate (see paragraph 0017). Thus, under the broadest reasonable interpretation discussed above, Kim, as modified to include the material of Houghtaling, discloses the claimed properties of glass transition temperature, Tan Delta peak and Young’s Modulus. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). 
Regarding claim 20, Kim discloses a display film comprising:
a transparent glass layer (FIG. 1: 102, see paragraph 0013) having a thickness of 250 micrometers or less (see paragraph 0021); and
a transparent energy dissipation layer fixed to the transparent glass layer comprising polyurethane (FIG. 1: 106, see paragraph 0013 and paragraph 0042; Kim discloses layer 106 may be polyurethane which Applicant discloses as a material that can be used as an energy dissipation layer); and
a protective layer fixed to the transparent glass layer, and the transparent glass layer separates the transparent energy dissipation layer from the protective glass layer (FIG. 1: 104, see paragraph 0013).
Kim is silent in regards to cross-linked, and a glass transition temperature of 27 degrees C or less and a Tan Delta Peak value of 0.5 or greater, or from 1 to 2, and a Young's Modulus (E') greater than 0.9 MPa over a temperature range of -40 degrees C to 70 degrees C.
Houghtaling discloses an optical film comprising a cross-linked polyurethane (see paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Houghtaling to the teachings of Kim such that the layer of Kim is formed of the material of Houghtaling. The motivation to do so is that the material of Houghtaling provides antiglare effects (see paragraph 015). Additionally, the selection of the known material from Houghtaling for its intended use an optical film for a display device would have been obvious to one of ordinary skill in the art. Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Houghtaling further discloses that the cross-linked polyurethane is derived from reacting polyol and isocyanate (see paragraph 0017). Thus, under the broadest reasonable interpretation discussed above, Kim, as modified to include the material of Houghtaling, discloses the claimed properties of glass transition temperature, Tan Delta peak and Young’s Modulus. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). 
The combination does not explicitly disclose a haze of 2.0% or less. However, this measure represents a property of the film resultant from the materials and processes used to create the film. Thus, under the broadest reasonable interpretation discussed above, Kim, as modified to include the material of Houghtaling, discloses the claimed haze property. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). It would have been obvious to ensure that the haze value is within this range so as to enable transmission of more light (see Yamashita paragraph 0033). 
Furthermore, Yamashita discloses a haze of less than 5%, which is a general condition of the haze property and a range that overlaps Applicant’s claimed range (see paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamashita to the teachings of the combination so as to minimize the haze and ensure the haze is within the claimed range so as to enable transmission of more light (see paragraph 0033). 
Additionally, or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Yamashita to form the film to have a haze property within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the haze and arrive at the claimed limitation. The motivation to so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Examiner notes that one of ordinary skill in the art would appreciate that solutions to one problem (i.e. haze) may have corresponding effects on other properties of the device, but “optimization” as a problem-solving solution allows one of ordinary skill in the art to arrive at the best overall solution, retaining the other claimed properties as well. 
Regarding claim 23, Kim, as previously modified by Houghtaling, discloses a flexible display comprising the display film according to claim 1, 17 or 20 (see paragraph 0005).
Regarding claim 24, Kim discloses the display element is an OLED element (see paragraph 0005).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1) and Yamashita et al. (U.S. Pub. No. 2016/0312363 A1) as applied to claim 1 above, and further in view of Hu et al. (U.S. Pub. No. 2018/0315953 A1).
Regarding claim 8, the combination is silent in regards to the intermediate adhesive layer has a shear modulus value of 40 MPa or greater.
Hu discloses an adhesive having a shear modulus of up to 100 MPa (see paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of Hu to modify the intermediate adhesive layer of the combination such that it has a shear modulus of 40 MPa or greater. The motivation to do so is that Applicant’s claimed range overlaps the range taught by the prior art and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1) and Yamashita et al. (U.S. Pub. No. 2016/0312363 A1) as applied to claim 1 above, and further in view of Epstein et al. (U.S. Pub. No. 2013/0335823 A1).
Regarding claim 11, the combination is silent in regards to a coupling layer disposed on the transparent energy dissipation layer, and the transparent energy dissipation layer separates the coupling layer from the transparent glass layer. 
Epstein discloses a coupling layer disposed on the transparent energy dissipation layer (FIG. 3: 322, see paragraph 0061, 322 disposed on retardance layer 304). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Epstein to the teachings of the combination so as to introduce light into the optical film stack (see paragraph 0061). Epstein discloses the coupling layer on the underside of the transparent energy dissipation layer facing the light emitting device. As such, in applying the teachings of Epstein to the teachings of the combination one of ordinary skill in the art would apply it on the underside of 106 such that the coupling layer is separated from the glass layer by the dissipation layer 106.
Epstein further discloses the coupling layer comprises silicone (see paragraph 0061). Under the broadest reasonable interpretation discussed above, the claimed shear modulus is interpreted to be resultant from the particular material chosen for the coupling layer. As Applicant discloses silicone as a suitable material for the coupling layer, Epstein’s silicone coupling layer is interpreted to demonstrate the claimed shear modulus. As such, the combination, as modified to include the material of Epstein, discloses all of the limitations of claim 11, including those related to the shear modulus.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1), Yamashita et al. (U.S. Pub. No. 2016/0312363 A1) and Epstein et al. (U.S. Pub. No. 2013/0335823 A1) as applied to claim 11 above, and further in view of Hao et al. (U.S. Pub. No. 2014/0370307 A1).
Regarding claim 12, the combination is silent in regards to a release liner.
Hao discloses a release liner contacting the coupling layer (see paragraph 0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hao to the teachings of the combination so as to allow the structure to bond to a lighting device upon removal of the release layer (see paragraph 0053).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1) and Yamashita et al. (U.S. Pub. No. 2016/0312363 A1) as applied to claim 1 above, and further in view of Suzuki et al. (U.S. Pub. No. 2008/0220245 A1).
Regarding claim 13, Kim as previously modified by Houghtaling, discloses the transparent energy dissipation layer has  Tan Delta peak value of 0.5 or greater (see discussion of claimed properties and materials above).
The combination is silent in regards to a cross-link density.
Suzuki discloses a cross-link density of 0.1 to 50 and discloses the results-effective nature of the cross-link density (see paragraph 0075). It would have been obvious to one of ordinary skill in the art from the teachings of Suzuki which teaches the general conditions of cross-link density to optimize the density and arrive at the claim 13 limitation. The motivation to do so is that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1) and Yamashita et al. (U.S. Pub. No. 2016/0312363 A1) as applied to claims 17 and 20, respectively above, and further in view of Yang et al. (U.S. Pub. No. 2015/0325814 A1).
Regarding claim 18, the combination is silent in regards to a coupling layer.
Yang discloses a coupling layer disposed under an optically functional layer (FIG. 2: 22, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yang to the teachings of the combination so as to increase transmissivity of the display (see paragraph 0056). Applying the teachings of Yang to the combination would form the coupling layer on an underside of 106 and as such the dissipation layer separates the coupling layer from the transparent glass layer.
Regarding claim 21, the combination is silent in regards to a coupling layer.
Yang discloses a coupling layer disposed under an optically functional layer (FIG. 2: 22, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yang to the teachings of the combination so as to increase transmissivity of the display (see paragraph 0056). Applying the teachings of Yang to the combination would form the coupling layer on an underside of 106 and as such the dissipation layer separates the coupling layer from the transparent glass layer.
Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1), Yamashita et al. (U.S. Pub. No. 2016/0312363 A1) and Yang et al. (U.S. Pub. No. 2015/0325814 A1) as applied to claims 18 and 21, respectively, above, and further in view of Baetzold et al. (U.S. Pub. No. 2009/0004478 A1).
Regarding claim 19, the combination is silent in regards to a release liner.
Baetzold discloses a release liner contacting the coupling layer (FIG. 3: 312, see paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the release liner of Baetzold to the teachings of the combination so as to allow for transferring the film (see paragraph 0047).
Regarding claim 22, the combination is silent in regards to a release liner.
Baetzold discloses a release liner contacting the coupling layer (FIG. 3: 312, see paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the release liner of Baetzold to the teachings of the combination so as to allow for transferring the film (see paragraph 0047).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2019/0140214 A1) in view of Houghtaling et al. (U.S. Pub. No. 2005/0084622 A1), Epstein et al. (U.S. Pub. No. 2013/0335823 A1), Hao et al. (U.S. Pub. No. 2014/0370307 A1), and Yamashita et al. (U.S. Pub. No. 2016/0312363 A1).
Regarding claim 25, Kim discloses a display film comprising:
a transparent glass layer (FIG. 1: 102, see paragraph 0013) having a thickness of 250 micrometers or less (see paragraph 0021); and
a transparent energy dissipation layer fixed to the transparent glass layer comprising polyurethane (FIG. 1: 106, see paragraph 0013 and paragraph 0042; Kim discloses layer 106 may be polyurethane which Applicant discloses as a material that can be used as an energy dissipation layer);
a protective layer fixed to the transparent glass layer wherein the transparent glass layer separates the transparent energy dissipation layer from the protective glass layer (FIG. 1: 104, see paragraph 0013); and
an optically clear adhesive layer separating the protective layer from the transparent glass layer (see paragraph 0013, 104 may be attached to 102 using OCA).
Kim discloses the transparent dissipation layer having a thickness in a range from 10 to 100 micron. This overlaps Applicant's claimed range of between 20 and 200 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings Kim to arrive at the claimed thickness because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kim further discloses the protective layer having a  thickness in a range from 10 to 100 micron. This overlaps Applicant's claimed range of between 2 and 30 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings Kim to arrive at the claimed thickness because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kim is silent in regards to the shear modulus of the adhesive layer, a cross-linked polyurethane having the claimed properties, a coupling layer, a release liner, and a haze of 2.0% or less and a visible light transmission of 85% or greater.
Houghtaling discloses an optical film comprising a cross-linked polyurethane (see paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Houghtaling to the teachings of Kim such that the layer of Kim is formed of the material of Houghtaling. The motivation to do so is that the material of Houghtaling provides antiglare effects (see paragraph 015). Additionally, the selection of the known material from Houghtaling for its intended use an optical film for a display device would have been obvious to one of ordinary skill in the art. Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Houghtaling further discloses that the cross-linked polyurethane is derived from reacting polyol and isocyanate (see paragraph 0017). Thus, under the broadest reasonable interpretation discussed above, Kim, as modified to include the material of Houghtaling, discloses the claimed properties of glass transition temperature, Tan Delta peak and Young’s Modulus. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). 
Epstein discloses a coupling layer disposed on the transparent energy dissipation layer (FIG. 3: 322, see paragraph 0061, 322 disposed on retardance layer 304). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Epstein to the teachings of the combination so as to introduce light into the optical film stack (see paragraph 0061). Epstein discloses the coupling layer on the underside of the transparent energy dissipation layer facing the light emitting device. As such, in applying the teachings of Epstein to the teachings of the combination one of ordinary skill in the art would apply it on the underside of 106 such that the coupling layer is separated from the glass layer by the dissipation layer 106.
Epstein further discloses the coupling layer comprises silicone (see paragraph 0061). Under the broadest reasonable interpretation discussed above, the claimed shear modulus is interpreted to be resultant from the particular material chosen for the coupling layer. As Applicant discloses silicone as a suitable material for the coupling layer, Epstein’s silicone coupling layer is interpreted to demonstrate the claimed shear modulus. As such, the combination, as modified to include the material of Epstein, discloses all of the limitations of claim 11, including those related to the shear modulus.
Hao discloses a release liner contacting the coupling layer (see paragraph 0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hao to the teachings of the combination so as to allow the structure to bond to a lighting device upon removal of the release layer (see paragraph 0053).
The combination does not explicitly disclose a haze of 2.0% or less. However, this measure represents a property of the film resultant from the materials and processes used to create the film. Thus, under the broadest reasonable interpretation discussed above, Kim, as modified to include the material of Houghtaling, discloses the claimed haze property. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established). It would have been obvious to ensure that the haze value is within this range so as to enable transmission of more light (see Yamashita paragraph 0033). 
Furthermore, Yamashita discloses a haze of less than 5%, which is a general condition of the haze property and a range that overlaps Applicant’s claimed range (see paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamashita to the teachings of the combination so as to minimize the haze and ensure the haze is within the claimed range so as to enable transmission of more light (see paragraph 0033). 
Additionally, or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Yamashita to form the film to have a haze property within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the haze and arrive at the claimed limitation. The motivation to so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Examiner notes that one of ordinary skill in the art would appreciate that solutions to one problem (i.e. haze) may have corresponding effects on other properties of the device, but “optimization” as a problem-solving solution allows one of ordinary skill in the art to arrive at the best overall solution, retaining the other claimed properties as well. 
Response to Arguments
Applicant’s arguments, see remarks, filed February 25, 2022, with respect to rejection(s) of under 35 U.S.C. 112(a) have been fully considered and are persuasive. Examiner does not agree with Applicant’s assertion that Examiner did not meet the initial burden of presenting a valid written description requirement (see Remarks at 8), and stands by the decision to assert these rejections in previous correspondence. However, in view of the additional evidence and persuasive arguments put forth by Applicant, Examiner is satisfied that the subject matter is described in the originally filed disclosure to an extent such that it reasonably conveys to one of ordinary skill in the art that inventor had possession of the claimed invention. As such, the rejection of claims 1 and 3-25 under 35 U.S.C. 112(a) has been withdrawn.
Additionally, Examiner notes that Applicant’s arguments with respect to the form of the rejections of previous claims 14 and 25 is persuasive. However, upon further consideration, a new ground(s) of rejection is made over the same references, with additional reasoning provided. Examiner notes that the film having the claimed haze is obvious for the following reasons: (1) the combination teaches the same materials as Applicant formed by similar processes as those set forth by Applicant which raises a presumption that the combination demonstrates the same claimed properties; (2) Yamashita teaches the beneficial results of low haze; (3) Yamashita teaches a range of haze that overlaps Applicant’s claimed range indicating that it is known in the art to have haze levels as low as those claimed; and (4) one of ordinary skill in the art would find it obvious to optimize the haze value while maintaining the other claimed properties. Examiner notes that because this reasoning was not raised in the previous action, this action is Non-Final, despite relying upon the same prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819